Citation Nr: 0942829	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-02 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to service-
connected disabilities.

2.  Entitlement to an increased rating for herniated nucleus 
pulposus of the cervical spine, currently rated 20 percent 
disabling.

3.  Entitlement to an increased rating for degenerative 
changes of the lumbar spine, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to September 
2002.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In September 2008, the Veteran testified before the 
undersigned at the RO.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Board finds that further development must be conducted 
prior to final adjudication of the Veteran's claims.

With regard to his claim of entitlement to service connection 
for an acquired psychiatric disorder, claimed as secondary to 
service-connected disabilities, the Board notes that the 
record contains no medical evidence of treatment for or 
diagnosis of any psychiatric disability.  However, the 
Veteran testified during his September 2008 hearing that he 
only recently began seeking treatment for depression.  This 
occurred at the VA facility, and the Veteran had been 
diagnosed with and prescribed medication for his depression.  
The Veteran testified during his hearing that his VA doctors 
had opined that his depression was secondary to the pain he 
experienced due to his service-connected disabilities.

The record shows that VA outpatient records are associated 
with the claims file through March 2007.  Since the Veteran 
testified in September 2008 that he only recently began 
receiving treatment for depression with the VA, the Board 
finds that a remand is necessary to obtain all additional 
treatment records, pertaining to the Veteran, since March 
2007.  The Board notes that the Veteran appears to have been 
treated previously at the VA medical centers in Tampa, 
Florida, and Orlando, Florida.  Records should be requested 
from these facilities and any other VA facilities specified 
by the Veteran.  In light of his testimony, the Board finds 
that the Veteran should be afforded a VA examination to 
determined the current nature and etiology of the claimed 
psychiatric disorder.  

With regard to the Veteran's claims of entitlement to 
increased ratings for his cervical and lumbar spine 
disabilities, the Board notes that the Veteran's Social 
Security Disability records were added to the claims file 
following the last RO adjudication of the claims in September 
2008.  The evidence includes some VA outpatient records that 
were not previously associated with the claims file.  The 
evidence also shows that the Veteran was found by the Social 
Security Administration to be disabled, and his severe 
impairments included cervical and lumbar stenosis.  These 
records are new and pertinent to the Veteran's claims on 
appeal.  The Veteran did not submit a waiver of RO review of 
this evidence.  Therefore, he is entitled to RO consideration 
of this evidence, prior to adjudication by the Board.  
38 C.F.R. § 19.31 (2009).

Furthermore, the Veteran was last afforded a VA examination 
regarding his increased rating claims in April 2007.  As this 
examination is more than two years old, and in light of the 
finding by the Social Security Administration in March 2008 
that the Veteran is disabled, in part, due to his cervical 
and lumbar disabilities, the Board finds that the Veteran 
should be afforded an additional examination to determine the 
current severity of his service-connected cervical and lumbar 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Request all records pertaining to the 
Veteran from the VA medical centers in 
Tampa, Florida, and Orlando, Florida, 
dated from March 2007 to the present.  If 
the Veteran specifies any other VA 
records, those should also be requested.  
All records obtained must be associated 
with the claims file.

2.  Schedule the Veteran for the 
appropriate VA examination to determine 
the current severity of his cervical and 
lumbar spine disabilities.  All necessary 
tests and studies should be performed and 
all findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review before the 
examination.  If the Veteran reports any 
neurological symptoms, the examiner is 
asked to determine if any neurological 
diagnoses are warranted and, if so, 
whether they are due to his cervical or 
lumbar disabilities.

3.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of the claimed 
psychiatric disorder.  All necessary tests 
and studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should offer an 
opinion as to whether the veteran has a 
current diagnosis of a psychiatric 
disorder and if so, whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that any current 
psychiatric disorder either (1) had its 
onset in service or was otherwise caused 
by service or (2) is proximately due to or 
the result of a service-connected 
disability.  The examiner should set forth 
a rationale for the opinion rendered.

4.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the decision 
remains adverse to the appellant, he and 
his representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

